Per Curiam.
We concur in the result reached by the Supreme Court in this ease, and agree in the main with the reasoning set forth in the opinion delivered for that court hy Mr. Justice Trenehard. We are not to be understood as approving the declaration that: “In general, a tenant is not assessed for his interest in the land, because, presumably, it has no value. The rent which he pajrs is ordinarily all that the land is worth. The estate for years has no market value in such cases,” &c. Nor arc we prepared to adopt the comment upon the decision of this court in Ocean Grove Association v. Sanders, 39 Vroom 631. Those portions of the opinion referred to are not, as we think, at all essential to the line of reasoning.
The judgment under review should he affirmed, with costs.
For affirmance—The Chancellor, Chief Justice, Garrison, Bergen, Yoorhees, Mintukn, Bogert, Vredeerurgh, Yroom, Congdon, JJ. 10.
For reversal—None.